internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-101742-99 date date legend taxpayer trust company spouse a b c d e f g h plr-101742-99 i j k l m n o dear we received your letter dated date requesting rulings concerning the federal income estate and gift_tax consequences of a proposed grantor_retained_annuity_trust this letter responds to your request the facts and representations submitted are summarized as follows taxpayer proposes to establish the trust an irrevocable_trust that will hold stock in company an s_corporation spouse will serve as the trustee of the trust section i of the trust will provide that no additional contributions to the trust under this agreement may be accepted by the trustee section ii a of the trust will provide that from the date of the trust agreement until the earlier of the ath anniversary of the trust agreement or taxpayer’s death the trust term the trustee is to pay taxpayer the annuity amount the annuity amount is to be paid annually on the anniversary date the day preceding the month and day on which the trust agreement is executed for each year during the trust term and if the last date of the trust term is not the anniversary date on the last day of the trust term the annuity amount payable in each calendar_year is to be the following percentages or a pro_rata portion thereof to reflect the number of days in a partial year of the initial fair_market_value of the assets contributed to fund the trust as finally determined for federal gift_tax purposes anniversary date falls year in which percentage of initial fair_market_value b c percent plr-101742-99 d e percent f g percent h i percent j k percent l m percent taxpayer represents that the trust will be funded with n and based on the above scheduled annuity payments the remainder_interest has a value of o section ii a of the trust provides that during the trust term the trustee may pay to taxpayer so much of the net_income remaining after the annuity amount as the trustee in its sole discretion determines any net_income not so paid is to be accumulated and added to principal section ii b of the trust provides that if taxpayer is living on the expiration of the trust term the trustee is to pay the final annuity amount to taxpayer and distribute the remaining trust assets to taxpayer’s children who are then living per capita and if none then to taxpayer’s descendants who are then living per stirpes section ii c of the trust provides that if the trust term terminates due to taxpayer’s death prior to the expiration of a years then the remaining trust assets are to be distributed to or in trust for such appointees as taxpayer may appoint by will in the absence of such appointment the remaining trust assets are to be distributed to taxpayer’s estate section iii of the trust provides that if at the termination of the trust term there is no recipient identified in the trust agreement to take the trust principal the trustee is to distribute the remaining trust assets outright and free of trust to the persons and in the amounts to the persons who would have received the trust assets under laws of descent and distribution of state section iv a of the trust provides that the trustee is to prorate the annuity amount on a daily basis for any short_period of less than months of the trust term in the manner prescribed by sec_25_2702-3 under section iv a the annuity amount is to be paid first from income and to the extent income is insufficient from accumulated income and to the extent accumulated income is insufficient from principal section iv a of the trust provides that the trustee is not to make any distributions from the trust to or for the benefit of anyone other than taxpayer during the trust term while taxpayer is living section iv a of the trust provides that if the trustee incorrectly determines the initial fair_market_value of the trust assets then within a reasonable period after the plr-101742-99 corrected valuation is finally determined for federal gift_tax purposes the trustee is to redetermine the annuity amount in a manner consistent with sec_1_664-2 of the income_tax regulations if the initial value is determined to have been too low the trustee is to pay the amount of the increase in the annuity amount to taxpayer if the initial value is determined to have been too high taxpayer is to pay the amount of the decrease in the annuity amount to the trustee any payment resulting from incorrect valuation is payable with interest computed at the rate applicable under sec_7520 of the internal_revenue_code on the date the trust was created section iv a of the trust provides that in addition to the payment of the foregoing amounts to taxpayer if the total of the net ordinary_income and capital_gains received by the trust during the any taxable_year exceeds the amounts paid to taxpayer in respect of such year as provided above the trustee is to reimburse taxpayer for any_tax whether federal state or otherwise paid or payable on the excess section vii a of the trust provides that at any time during the trust term taxpayer is to have the power exercisable in a nonfiduciary capacity either personally or by an attorney-in-fact under a power_of_attorney expressly referring to this power without the consent or approval of any person in any capacity to reacquire any property held by the trust by substituting other_property having the same fair_market_value determined without regard to the nature of the assets or the relative value of the asset to any person having an interest in the trust section vii b of the trust provides that commutation of taxpayer's annuity interest in any trust established under the trust agreement any time is expressly forbidden you requested the following rulings pursuant to sec_674 and sec_677 of the internal_revenue_code taxpayer will be considered the owner of the entire trust for purposes of sec_671 until the earlier of taxpayer's death or the termination of the trust no gain_or_loss will be recognized by taxpayer or the trust on taxpayer's transfer of assets to fund the trust on the transfer of any property from the trust to taxpayer in payment of any annuity amount or on taxpayer's substitution of taxpayer's assets for assets of the trust by virtue of being a grantor_trust under sec_671 the trust will be qualified to hold subchapter_s stock under sec_1362 the periodic_payments to taxpayer will constitute a qualified_interest and a qualified_annuity_interest under sec_2702 and sec_25_2702-2 plr-101742-99 pursuant to sec_25_2702-3 the payment of the annuity amount on the anniversary date of the trust without proration during the first taxable_year of the trust does not affect the status of taxpayer's interest as a qualified_annuity_interest the value_of_the_gift to the remaindermen equals the fair_market_value of the property transferred to the trust as finally determined for federal gift_tax purposes less the sum of the value of taxpayer's qualified_annuity_interest if taxpayer survives the trust term the value of the property in the trust will not be includible in taxpayer's gross_estate ruling sec_1 and you requested rulings that taxpayer will be considered the owner of the entire trust for purposes of sec_671 until the earlier of taxpayer's death or the termination of the trust and that no gain_or_loss will be recognized by taxpayer or the trust on taxpayer's transfer of assets to fund the trust on the transfer of any property from the trust to taxpayer in payment of any annuity amount or on taxpayer's substitution of taxpayer's assets for assets of the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_674 provides that the grantor is treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 does not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_1_674_b_-1 provides that if a_trust instrument provides that the income is to be accumulated during the grantor's life and that the grantor may appoint the accumulated income by will the grantor is treated as the owner of the trust moreover if a_trust instrument provides that the income is payable to another person for his life but the grantor has a testamentary_power_of_appointment over the remainder and under the trust instrument and local law capital_gains are added to corpus the grantor is treated as the owner of a portion of the trust and capital_gains_and_losses are included in that portion plr-101742-99 sec_677 provides that the grantor is treated as the owner of any portion of a_trust whether or not he is treated as the owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or an adverse_party or both may be distributed to the grantor or the grantor's spouse revrul_85_13 1985_1_cb_184 provides that an exchange of assets between a wholly-owned trust and the owner of the trust is not recognized as a sale for federal_income_tax purposes because the same party is on both sides of the transaction a transaction cannot be recognized as a sale for federal_income_tax purposes if the same person is treated as owning the purported consideration both before and after the transaction based on the information submitted and the representations made we conclude as follows under the terms of the of trust taxpayer will receive an annuity payable first from income and to the extent accumulated income is insufficient from principal in addition during the trust term the trustee a nonadverse_party will have the sole discretion to pay the taxpayer all of the trust's net_income if there is any remaining after payment of the annuity therefore under sec_677 taxpayer will be treated as the owner of the income portion of the trust during the trust term additionally capital_gains are accumulated and added to corpus and taxpayer has a general testamentary power exercisable only by will to appoint the accumulated amounts therefore under sec_674 taxpayer will be treated as the owner of the corpus_portion of the trust during the trust term accordingly taxpayer will be treated as the owner of the trust for purposes of sec_671 during the trust term in accordance with the holding in revrul_85_13 neither taxpayer not the trust will recognize gain_or_loss as a result of taxpayer's transfer of assets to the trust to fund the trust on the trust's transfer of any property to taxpayer in satisfaction of any annuity payments due taxpayer or the substitution by taxpayer of assets of taxpayer for assets of the trust ruling you requested a ruling that the trust will be qualified to hold subchapter_s stock under sec_1362 sec_1361 provides that an s_corporation may not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual plr-101742-99 sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part of subchapter_j as owned by an individual who is a citizen_of_the_united_states may be an s_corporation shareholder based on the information submitted and the representations made we conclude that because the trust will be a wholly-owned grantor_trust under sec_671 the trust will be a_trust described in sec_1361 accordingly the trust will be an eligible s_corporation shareholder ruling sec_4 through you requested rulings that the periodic_payments to taxpayer will constitute a qualified_interest and a qualified_annuity_interest under sec_2702 and sec_25_2702-2 the payment of the annuity amount on the anniversary date of the trust without proration during the first taxable_year of the trust will not affect the status of taxpayer's interest as a qualified_annuity_interest and the value_of_the_gift to the remaindermen equals the fair_market_value of the property transferred to the trust as finally determined for federal gift_tax purposes less the sum of the value of taxpayer's qualified_annuity_interest sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that if a donor transfers by gift less than his entire_interest in property the gift_tax is applicable to the interest transferred the tax is applicable for example to the transfer of an undivided half interest in property or to the transfer of a life_estate when the grantor retains the remainder_interest or vice versa sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2702 is determined as provided in sec_2702 sec_2702 provides that a in general ---the value of any retained_interest that is not a qualified_interest is treated as being zero plr-101742-99 b valuation of qualified_interest ---the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 defines the term qualified_interest to mean-- any interest that consists of the right to receive fixed amounts payable not less frequently than annually any interest that consists of the right to receive amounts that are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consists of interests described in sec_2702 or sec_25_2702-3 sets forth the requirements that must be satisfied for an interest to be a qualified_annuity_interest sec_25_2702-3 provides that a qualified_annuity_interest is an irrevocable right to receive a fixed amount the annuity amount must be payable to or for the benefit of the holder of the annuity interest for each taxable_year of the term sec_25_2702-3 provides that a fixed amount means-- a a stated dollar amount payable periodically but not less frequently than annually but only to the extent that the amount does not exceed percent of the stated dollar amount payable in the preceding year or b a fixed fraction or percentage of the initial fair_market_value of the property transferred to the trust as finally determined for federal tax purposes payable periodically but not less frequently than annually but only to the extent that the fraction or percentage does not exceed percent of the fixed fraction or percentage payable in the preceding year sec_25_2702-3 provides that an annuity interest does not fail to be a qualified_interest merely because the trust permits income in excess of the amount required to pay the annuity to be paid to or for the benefit of the holder of the qualified_annuity_interest nevertheless the right to receive excess income is not a qualified_interest and is not taken into account in valuing the qualified_annuity_interest sec_25_2702-3 provides that if the annuity is stated in terms of a fraction or percentage of the initial fair_market_value of the trust property the governing instrument must contain provisions meeting the requirements of sec_1_664-2 relating to adjustments for any incorrect determination of the fair_market_value of the property in the trust plr-101742-99 sec_25_2702-3 provides that the governing instrument must contain provisions meeting the requirements of sec_1_664-2 relating to the computation of the annuity amount in the case of short taxable years and the last taxable_year of the term solely for purposes of sec_25_2702-3 the governing instrument meets the requirements of sec_25_2702-3 with respect to short taxable years if any and the last taxable_year of the term if the governing instrument provides that the fixed amount or a pro-rata portion thereof must be payable for the final short_period of the annuity interest sec_25_2702-3 provides that the governing instrument must prohibit additional contributions to the trust sec_25_2702-3 provides that to be a qualified annuity or unitrust_interest an interest must be a qualified_annuity_interest in every respect or a qualified_unitrust_interest in every respect to be a qualified_interest the interest must meet the definition of and function exclusively as a qualified_interest from the creation of the trust sec_25_2702-3 provides that the governing instrument must prohibit distributions from the trust to or for the benefit of any person other than the holder of the qualified annuity or unitrust_interest during the term of the qualified_interest sec_25_2702-3 provides that the governing instrument must fix the term of the annuity or unitrust_interest the term must be for the life of the term holder for a specified terms of years or for the shorter but not the longer of those periods successive term interests for the benefit of the same individual are treated as the same term_interest sec_25_2702-3 provides that the governing instrument must prohibit commutation prepayment of the interest of the term holder based on the information submitted and the representations made we conclude that only the periodic_payments to taxpayer will constitute a qualified_interest and a qualified_annuity_interest under sec_2702 and sec_25_2702-2 and the trustee’s discretionary distributions in excess of the periodic_payments will not constitute a qualified_interest or qualified_annuity_interest the payment of the annuity amount on the anniversary date of the trust without proration during the first taxable_year of the trust will not affect the status of taxpayer's interest as a qualified_annuity_interest and the value_of_the_gift to the remaindermen equals the fair_market_value of the property transferred to the trust as finally determined for federal gift_tax purposes less the sum of the value of taxpayer's qualified_annuity_interest ruling you requested a ruling that if taxpayer survives the trust term the value of the property in the trust will not be includible in taxpayer's gross_estate plr-101742-99 sec_2036 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in effect end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom in this case under the terms of the trust if taxpayer survives the trust term all of taxpayer’s interest in the trust will have terminated before taxpayer’s death accordingly based on the facts submitted and the representations made we conclude that if taxpayer survives the trust term the value of the property in the trust will not be included in taxpayer’s gross_estate for federal estate_tax purposes except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
